DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10-11, 24-26, 29-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 or Lowe US 2007/0128324.
Regarding Claim 1, Smulders et al. discloses a product comprising a container and a viscous composition contained in the container (‘559, Paragraphs [0072] and [0074]).  It is noted that the claims do not specify or quantify what constitutes a “viscous” composition.  The composition may include other proteins besides whey proteins, but the other proteins are not necessary (‘559, Paragraph [0024]), which suggests an embodiment wherein whey proteins are the only type of proteins used in the composition.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Smulders et al. suggests an embodiment wherein whey protein is the only protein used in the composition.  In the embodiment wherein only whey protein is used, the weight ratio between the whey protein and the other proteins is 100/0, which falls within the claimed 
Smulders et al. is silent regarding the composition comprising at least 8.0% by weight of whey protein, having a gel strength in the container of from 1000 g to 5000 g referring to the force in grams measured by a penetrometry texture analyzer with the settings of a cylinder Probe 10, 1.3 cm diameter and 35 mm height, a temperature of 10°C, calibration for mobile being 5 kg, mobile speed being 0.2 mm/s, penetration distance being 15 mm, and sensibility of detection being 0.5 g, and the container having an opening closed by a non-flexible cap.
Foegeding et al. discloses a product comprising a whey protein based composition for foods (‘918, Paragraph [0008]) having a neutral pH between 6.0 and 7.5 (‘918, Paragraph [0038]).  Foegeding et al. further discloses the whey protein of the composition being provided as an aqueous solution having a range of weight percent of between 2% to 10% (‘918, Paragraphs [0035] and [0082]), which overlaps the claimed range of at least 8.0% by weight.  Since the claimed weight percent of the whey protein within the composition overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Both Smulders et al. and Foegeding et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 7.0 and 8.0 (‘559, Paragraph [0050]) and Foegeding et al. has a pH range of between 6.0 and 7.5 (‘918, Paragraph [0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Smulders et al. and use 2 to 10 weight % of aqueous whey protein, which overlaps the claimed weight percent range of at least 8.0 % by weight, since Foegeding et al. teaches that weight percents of whey protein within the claimed range were well known and conventional weight ranges of whey protein to use within whey protein based compositions having neutral pH levels.
Further regarding Claim 1, Smulders et al. discloses the beverage composition being disposed within a pouch (‘559, Paragraph [0072]) but does not disclose the 
Shannon discloses a packaged product comprising a whey protein based composition (‘238, Column 7, Table of Example 1) wherein the composition (packaged cheese product) comprises a container (pouch 20) (‘238, FIG. 1) (‘238, Column 4, lines 12-21).  Shannon further discloses the container having an opening (‘238, FIG. 1) (‘238, Column 4, lines 22-28) and the opening of the container being closed by a non-flexible cap (cap 80) (‘238, FIGS. 7-9) (‘238, Column 4, lines 15-22).  The cap (cap 80) is made of skirt member 82 and bulb member 84 (‘238, Column 7, lines 3-10) and the bulb member 84 is made out of a hard plastic (‘238, Column 10, lines 14-15), which reads on the claimed cap being non-flexible.
Both Smulders et al. and Shannon are directed towards the same field of endeavor of whey protein based products packaged in containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Smulders et al. and incorporate an opening in the container that is closed by a non-flexible cap as taught by Shannon in order to allow the user to dispense the contents of the container (‘238, Column 3, lines 16-28) as well as to seal the product to allow the product contained inside the package to have a longer shelf life (‘238, Column 9, lines 55-56).  This is achieved since a sealed package prevents unwanted oxygen from the surrounding environment from contacting with and oxidizing the contents of the container.
Further regarding Claim 1, Smulders et al. modified with Foegeding et al. and Shannon is silent regarding the composition having a gel strength in the container of 
Leser et al. discloses a whey protein based emulsion composition wherein the gel strength of the emulsion containing oil droplets can be increased or decreased by using hydrocolloids in the presence of the oil phase to create viscous materials (‘200, Paragraph [0019]).  Leser et al. also teaches that gelling agents are provided certain consistency, texture, stability, and mouthfeel (‘200, Paragraph [0009]).  Since the gelling agents impart gel strength to the composition, Leser et al. teaches that the gel strength of a whey protein based composition is a result effective variable.  Therefore, the determination of the optimum or workable ranges of the variable is characterized as routine experimentation (MPEP § 2144.05.II.B.).  Differences in the gel strength of the composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such gel strength is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Smulders et al. is also directed to a composition comprising an emulsifier (‘559, Paragraph [0055]) used in a whey protein based composition (‘559, Paragraph [0056]), one of ordinary skill in the art would look to the teachings of Leser et al., which teaches that gel strength of a whey protein based composition can be adjusted to provide certain 
Alternatively regarding Claim 1, Lowe discloses a whey and casein based composition (’324, Paragraphs [0008]-[0009]) wherein a desired gel strength is achieved (‘324, Paragraph [0032]).  Lowe teaches that the gel strength of a whey protein based composition is a result effective variable.  Therefore, the determination of the optimum or workable ranges of the variable is characterized as routine experimentation (MPEP § 2144.05.II.B.).  Differences in the gel strength of the composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such gel strength is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Smulders et al. is also directed to a composition comprising a whey protein based composition (‘559, Paragraph [0056]) and casein (‘559, Paragraph [0024]), one of ordinary skill in the art would look to the teachings of Lowe, which teaches that gel strength of a whey protein based composition can be adjusted to a desired gel strength.  The desired gel strength can provide certain consistency, texture, stability, and mouthfeel for the product based upon the preferences of a particular user.
Regarding Claim 26, Smulders et al. discloses a product comprising a container and a viscous composition contained in the container (‘559, Paragraphs [0072] and [0074]).  It is noted that the claims do not specify or quantify what constitutes a “viscous” composition.  The composition may include other proteins besides whey proteins, but In re Susi,
Smulders et al. is silent regarding the composition comprising at least 8.0% by weight of whey protein, having a gel strength in the container of from 1000 g to 5000 g referring to the force in grams measured by a penetrometry texture analyzer with the settings of a cylinder Probe 10, 1.3 cm diameter and 35 mm height, a temperature of 10°C, calibration for mobile being 5 kg, mobile speed being 0.2 mm/s, penetration distance being 15 mm, and sensibility of detection being 0.5 g, and the container having an opening closed by a non-flexible cap.
Foegeding et al. discloses a product comprising a whey protein based composition for foods (‘918, Paragraph [0008]) having a neutral pH between 6.0 and 7.5 (‘918, Paragraph [0038]).  Foegeding et al. further discloses the whey protein of the composition being provided as an aqueous solution having a range of weight percent of between 2% to 10% (‘918, Paragraphs [0035] and [0082]), which overlaps the claimed range of at least 8.0% by weight.  Since the claimed weight percent of the whey protein within the composition overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Both Smulders et al. and Foegeding et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 7.0 and 8.0 (‘559, Paragraph [0050]) and Foegeding et al. has a pH range of between 6.0 and 7.5 (‘918, Paragraph [0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Smulders et al. and use 2 to 10 weight % of 
Further regarding Claim 26, Smulders et al. discloses the beverage composition being disposed within a pouch (‘559, Paragraph [0072]) but does not disclose the specific features of the container and therefore is silent with respect to the container having an opening closed by a non-flexible cap.
Shannon discloses a packaged product comprising a whey protein based composition (‘238, Column 7, Table of Example 1) wherein the composition (packaged cheese product) comprises a container (pouch 20) (‘238, FIG. 1) (‘238, Column 4, lines 12-21).  Shannon further discloses the container having an opening (‘238, FIG. 1) (‘238, Column 4, lines 22-28) and the opening of the container being closed by a non-flexible cap (cap 80) (‘238, FIGS. 7-9) (‘238, Column 4, lines 15-22).  The cap (cap 80) is made of skirt member 82 and bulb member 84 (‘238, Column 7, lines 3-10) and the bulb member 84 is made out of a hard plastic (‘238, Column 10, lines 14-15), which reads on the claimed cap being non-flexible.
Both Smulders et al. and Shannon are directed towards the same field of endeavor of whey protein based products packaged in containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Smulders et al. and incorporate an opening in the container that is closed by a non-flexible cap as taught by Shannon in order to allow the user to dispense the contents of the container (‘238, Column 3, lines 16-28) as well as to seal the product to 
Further regarding Claim 26, Smulders et al. modified with Foegeding et al. and Shannon is silent regarding the composition having a gel strength in the container of from 1000 g to 5000 g referring to the force in grams measured by a penetrometry texture analyzer with the settings of a cylinder Probe 10, 1.3 cm diameter and 35 mm height, a temperature of 10°C, calibration for mobile being 5 kg, mobile speed being 0.2 mm/s, penetration distance being 15 mm, and sensibility of detection being 0.5 g.
Leser et al. discloses a whey protein based emulsion composition wherein the gel strength of the emulsion containing oil droplets can be increased or decreased by using hydrocolloids in the presence of the oil phase to create viscous materials (‘200, Paragraph [0019]).  Leser et al. also teaches that gelling agents are provided certain consistency, texture, stability, and mouthfeel (‘200, Paragraph [0009]).  Since the gelling agents impart gel strength to the composition, Leser et al. teaches that the gel strength of a whey protein based composition is a result effective variable.  Therefore, the determination of the optimum or workable ranges of the variable is characterized as routine experimentation (MPEP § 2144.05.II.B.).  Differences in the gel strength of the composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such gel strength is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 
Alternatively regarding Claim 26, Lowe discloses a whey and casein based composition (’324, Paragraphs [0008]-[0009]) wherein a desired gel strength is achieved (‘324, Paragraph [0032]).  Lowe teaches that the gel strength of a whey protein based composition is a result effective variable.  Therefore, the determination of the optimum or workable ranges of the variable is characterized as routine experimentation (MPEP § 2144.05.II.B.).  Differences in the gel strength of the composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such gel strength is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Smulders et al. is also directed to a composition comprising a whey protein based composition (‘559, Paragraph [0056]) and casein (‘559, Paragraph [0024]), one of ordinary skill in the art would look to the teachings of Lowe, which teaches that gel strength of a whey protein based composition can be adjusted to a desired gel strength.  
Regarding Claims 6 and 29, Smulders et al. discloses the composition comprising sugar (‘559, Paragraph [0027]).
Regarding Claims 7 and 30, Smulders et al. discloses the composition comprising a polysaccharide (‘559, Paragraph [0055]).
Regarding Claims 8 and 32, Smulders et al. discloses the composition comprising 5-12% w/w whey protein (‘559, Paragraph [0072]).  Foegeding et al. discloses a product comprising a whey protein based composition for foods (‘918, Paragraph [0008]) having a neutral pH between 6.0 and 7.5 (‘918, Paragraph [0038]).  Foegeding et al. further discloses the whey protein of the composition being provided as an aqueous solution having a range of weight percent of 2% to 10% (‘918, Paragraph [0035]), which overlaps the claimed range of from 10.0% to 17.5% by weight of whey protein.  Since the claimed weight percent of the whey protein within the composition overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Both Smulders et al. and Foegeding et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 6.8 to 8.0 (‘559, Paragraph [0072]) and Foegeding et al. has a pH range of between 6.0 and 7.5 (‘918, Paragraph [0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Smulders et al. and use 2 to 10 weight % of 
Regarding Claims 10 and 33, the limitations “stored at a chilled temperature or at an ambient temperature” are intended use limitations of the product.  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. or Lowe obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference 
Regarding Claims 11 and 34, Smulders et al. discloses the composition having a pH between 7.0 and 8.0 (‘559, Paragraph [0050], which falls within the claimed pH range of from 6.0 and 8.0.
Regarding Claims 24 and 31, Smulders et al. discloses the beverage composition comprising thickeners (‘559, Paragraphs [0055] and [0071]).  Foegeding et al. discloses a whey protein based beverage composition (‘918, Paragraph [0069]) comprising starch thickeners (‘918, Paragraphs [0040] and [0077]).
Both Smulders et al. and Foegeding et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 7.0 and 8.0 (‘559, Paragraph [0050]) and Foegeding et al. has a pH range of between 6.0 and 7.5 (‘918, Paragraph [0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Smulders et al. and use starch thickeners as taught by Foegeding et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp.,
Regarding Claims 25 and 37, Leser et al. discloses a whey protein based emulsion composition wherein the gel strength of the emulsion containing oil droplets can be increased or decreased by using hydrocolloids in the presence of the oil phase to create viscous materials (‘200, Paragraph [0019]).  Leser et al. also teaches that gelling agents are provided certain consistency, texture, stability, and mouthfeel (‘200, Paragraph [0009]).  Since the gelling agents impart gel strength to the composition, Leser et al. teaches that the gel strength of a whey protein based composition is a result effective variable.  Therefore, the determination of the optimum or workable ranges of the variable is characterized as routine experimentation (MPEP § 2144.05.II.B.).  Differences in the gel strength of the composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such gel strength is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Smulders et al. is also directed to a composition comprising an emulsifier (‘559, Paragraph [0055]) used in a whey protein based composition (‘559, Paragraph [0056]), one of ordinary skill in the art would look to the teachings of Leser et al., which teaches that gel strength of a whey protein based composition can be adjusted to provide certain consistency, texture, stability, and mouthfeel for the product based upon the preferences of a particular user.
Alternatively regarding Claims 25 and 37, Lowe discloses a whey and casein based composition (’324, Paragraphs [0008]-[0009]) wherein a desired gel strength is achieved (‘324, Paragraph [0032]).  Lowe teaches that the gel strength of a whey In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Smulders et al. is also directed to a composition comprising a whey protein based composition (‘559, Paragraph [0056]) and casein (‘559, Paragraph [0024]), one of ordinary skill in the art would look to the teachings of Lowe, which teaches that gel strength of a whey protein based composition can be adjusted to a desired gel strength.  The desired gel strength can provide certain consistency, texture, stability, and mouthfeel for the product based upon the preferences of a particular user
Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 or Lowe US 2007/0128324 as applied to claim 1 or claim 26 above in further view of Archibald et al. US 2003/0087010.
Regarding Claims 4 and 27, Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. or Lowe is silent regarding the volume of the composition corresponding to 70-100% of the maximum volume of the container.
Archibald et al. discloses a packaged milk based foodstuff (‘010, Paragraph [0032]) wherein the unfilled headspace portion of the package has a volume of about 5% to 25% (‘010, Paragraph [0037]), which is an equivalent way of stating that the volume of the composition contained inside the container corresponds to 75%-95% of the maximum volume of the container, which falls inside the claimed volume of packaged composition of 70%-100%.  Since the claimed volume ranges overlaps volume ranges disclosed by Archibald et al., a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Smulders et al. and fill the package with 75-95% volume of the container as taught by Archibald et al., which falls within the claimed volume range of 70-100%, since it was well known and conventional at the time of the invention to package milk based products having the claimed volume range of the container.  Furthermore, one of ordinary skill in the art at the time of the invention would want to package a majority of the package volume with the intended milk based composition to be stored in order to efficiently package as much product inside the container as possible while allowing the user to dispense the contents of the package.
Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 or Lowe US 2007/0128324 as applied to claim 1 or claim 26 above in further view of Adele et al. US 2005/0260305.
Regarding Claims 5 and 28, Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. or Lowe is silent regarding the container having a maximum volume of from 50 mL to 500 mL.
Adele et al. discloses a packaged whey protein based composition wherein the packaged composition is packaged in a single container between about 30 mL to about 4 L in volume (‘305, Paragraph [0005]), which overlaps the claimed container volume range of from 50 mL to 500 mL.  Since the claimed volume ranges overlaps volume ranges disclosed by Adele et al., a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).
Both Smulders et al. and Adele et al. are directed towards the same field of endeavor of packaged whey protein based compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of the container package of Smulders et al. to be between 30 mL to 4 L as taught by Adele et al., which volume range encompasses the claimed volume range of 50 mL to 500 mL, since the claimed range of container volumes were well known and conventional to use to package whey protein based compositions.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a container volume size for Sliwinski et al. based upon the amount of product desired to be stored within the container.
Claims 10 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 or Lowe US 2007/0128324 as applied to claim 1 or claim 26 above in further view of Stephan et al. US 2013/0341297.
Regarding Claims 10 and 33, the limitations “stored at a chilled temperature or at an ambient temperature” are rejected for the reasons regarding intended use provided above.  However, in the event that it can be construed that the aforementioned limitations positively recite a structural feature of the product and that Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. or Lowe is silent regarding storing the product at a chilled temperature or at an ambient temperature, Stephan et al. discloses a milk based liquid formula (‘297, Paragraph [0004]) and teaches that refrigerating a milk based composition helps to avoid spoilage (‘297, Paragraph [0004]).  The teaching of refrigerating the milk reads on the claimed chilled temperature since a refrigerated temperature is regarded by one of ordinary skill in the art as a chilled temperature.  Since Smulders et al. is also directed towards a milk based composition (‘559, Paragraph [0023]), one of ordinary skill in the art at the time of the invention would look to the teachings of Stephan et al. that refrigerating milk based compositions helps to avoid spoilage of the composition and would modify the composition of Smulders et al. and refrigerate the packaged milk based composition of Smulders et al. for the purpose of avoiding spoilage of the composition of Smulders et al.
Claims 12-13 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Smulders et al. US 2010/0196559 in view of Foegeding et al. US 2009/0074918, Shannon US 6,153,238, and Leser et al. US 2008/0299200 or Lowe US 2007/0128324 as applied to claim 7 or claim 26 above in further view of Sliwinski et al. US 2011/0038982.
Regarding Claims 12 and 35, Smulders et al. modified with Foegeding et al., Shannon, and Leser et al. or Lowe is silent regarding the polysaccharide being a starch.
Sliwinski et al. discloses a product comprising a container (‘982, Paragraph [0082]) and a viscous milk based composition contained in the container (‘982, Paragraph [0083]).  The composition comprises whey protein (‘982, Paragraph [0075]) and has a pH between 6.6 and 7.2 (‘982, Paragraph [0084]), which lies inside the claimed pH range of from 4.2 to 10.0. Furthermore, the composition has an energy density of at least 2.0 kcal/mL (‘982, Paragraph [0087]).  The density of the composition ranges between 1.05 g/mL (‘982, Paragraph [0077]).  The energy density can be calculated as follows:
                
                    d
                    e
                    n
                    s
                    i
                    t
                    y
                    =
                    
                        
                            2.0
                             
                            k
                            c
                            a
                            l
                        
                        
                            1
                             
                            m
                            L
                        
                    
                    x
                     
                    
                        
                            1
                             
                            m
                            L
                        
                        
                            1.05
                             
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1000
                             
                            g
                        
                        
                            1
                             
                            k
                            g
                        
                    
                    =
                    
                        
                            1905
                             
                            k
                            c
                            a
                            l
                        
                        
                            1
                             
                            k
                            g
                        
                    
                    =
                    190.5
                     
                    k
                    c
                    a
                    l
                    /
                    100
                    g
                
            
The density of the composition falls within the claimed energy density range of less than 200 kcal per 100 g.  Furthermore, Sliwinski et al. teaches packaging the composition in a sachet (‘982, Paragraph [0082]), which reads on the claimed flexible container and also reads on the claimed pouch since the term “pouch” means “a small bag or other flexible receptacle,” which also describes a sachet.  Sliwinski et al. further discloses the composition comprising 20 to 40% by weight of fat (‘982, Paragraph [0048]), which falls within the claimed fat content range of at least 0.5%.  
Both Smulders et al. and Sliwinski et al. are directed towards the same field of endeavor of whey protein based compositions having similar pH values.  The composition of Smulders et al. has a pH range of between 7.0 and 8.0 (‘559, Paragraph [0050]) and Sliwinski et al. has a pH range of between 6.6 and 7.2 (‘982, Paragraph [0084]).  It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding Claims 13 and 36, Sliwinski et al. discloses providing the composition in powder form for reconstitution using water such that the composition is produced wherein the powdered composition is in powder form and accompanied with instructions to dissolve or reconstitute in water to arrive at the liquid composition (‘982, Paragraph [0081]).  Sliwinski et al. establishes that water is mixed with the powdered composition to produce the viscous liquid composition.  The caloric density of the viscous liquid composition would be dependent upon the amount of water mixed.  Since the dry matter content is inversely related to the amount of water mixed in the viscous liquid composition and since the amount of water that is mixed with the composition influences the viscosity of the final viscous liquid composition, Sliwinski et al. establishes that the amount of water added to the composition is a result effective variable that influences the caloric density of the composition.  Therefore, the determination of the optimum or workable ranges of the variable is characterized as routine experimentation (MPEP § 2144.05.II.B.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dry matter content of Smulders et al. since differences in the water content of the composition, and therefore the dry matter content since dry matter content is inversely proportional to the water content of the composition, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such gel strength is In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks that Smulders et al. discloses that the value of 2.0 kcal/gram relates the sugar present in the composition and not to the composition itself and alleges that Smulders et al. ‘559 fails to disclose or suggest the claimed energy density of less than 200 kcal per 100 g.
Examiner argues that Smulders et al. also discloses the beverage being a low caloric beverage being made with a fructan sugar having a caloric value of less than 2.0 kcal/gram (‘559, Paragraph [0036]).  Since Smulder et al. is directed to a low caloric beverage and since the fructan sugar provides the caloric value of less than 2.0 kcal/gram, other components of the composition have a negligible effect on the beverage since the beverage is a low calorie beverage.  Furthermore, one of ordinary skill in the art would adjust the caloric content of the beverage composition to be as low as possible when the consumer has dietary considerations that require low sugar intake.  Therefore, this argument is not found persuasive.
Applicant argues on Page 11 of the Remarks that Leser et al. ‘200 teaches thickeners, e.g. hydrocollloids or polysaccharides being used to increase the viscosity of an o/w emulsion and alleges that no effect on the gel strength of an o/w emulsion is disclosed in Leser et al.  Applicant contends that the only effect on thickeners on gel strength reported in Leser et al. concerns emulsion containing nano-sized self-assembled oil droplets and that Leser et al. discloses that depending on the internal nano-sized self assembled oil droplet structure the hydrocolloids are acting as passive or active fillers to reduce or increase the gel strength.  Applicant argues that Leser et al. does not disclose the effect of hydrocolloids on the gel strength for any emulsion and that the effect of hydrocolloids on the gel strength is disclosed only for emulsions having nano-sized self assembled oil droplets.  Applicant asserts that one of ordinary skill in the art would not modify Leser et al. with Smulders et al. Since Leser et al. does not apply to the products disclosed in the Smulders et al. and that one of ordinary skill in the art would not know how to increase or decrease the gel strength of a composition according to Smulders et al. which is not an emulsion having nano-sized self-assembled oil droplets as in Leser et al.
Examiner argues that Smulders et al. also teaches an embodiment wherein oil is used in the composition (‘559, Paragraph [0053]) and that whey protein is the primary protein in the composition (‘559, Paragraph [0064]).  Since Leser et al. also teaches using whey protein and oil in the composition, one of ordinary skill in the art would understand how to adjust the gel strength of Smulders et al. based upon the teachings of Leser et al.  Therefore, this argument is not found persuasive.
It is noted that alternatively Lowe is also being relied upon to teach the limitations regarding the gel strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun et al. US 2014/0178556 discloses a composition comprising whey proteins and a gelling agent (‘556, Paragraph [0011]) comprising a hydrocolloid (‘556, Paragraph [0038]).
Patel et al. US 2015/0250195 discloses a whey protein composition (‘195, Paragraph [0032]) wherein gel strength is influenced by the whey protein content in the composition (‘195, Paragraph [0110]).
Sato et al. US 5,882,705 discloses a whey protein composition used for food or drink comprising whey micelle solutions having a whey micelle concentration regulated according to the gel strength of the desired final product (‘705, Column 6, lines 59-67) (‘705, Column 7, lines 1-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792